Citation Nr: 1210583	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-39 293	)	DATE 
	)
	)


On appeal from the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE
Entitlement to service connection for a foot disability characterized as saltwater feet.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

In February 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, through his representative, submitted a statement wherein he declared that he wanted to withdraw his pending appeal.  The statement was received at the RO in February 2012 and forwarded to the Board where it was received that same month.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MARK F. HALSEY 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


